   8:20-cr-00228-BCB-SMB Doc # 31 Filed: 02/24/21 Page 1 of 1 - Page ID # 63




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:20CR228
                                           )
      vs.                                  )
                                           )
PAMELA EDWARDS,                            )                 ORDER
                                           )
                   Defendant.              )


       This matter is before the court upon defendant’s unopposed Motion to Continue
[30]. The Defendant is currently in treatment and needs more time to complete the
requirements of her treatment. For good cause shown,

        IT IS ORDERED that defendant’s unopposed Motion to Continue [30] is granted,
as follows:

      1. The jury trial now set for March 16, 2021, is continued to May 18, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and May 18, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: February 24, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
